Order of disposition, Family Court, New York County (Rhoda J. Cohen, J.), entered on or about February 16, 2011, which, inter alia, upon a fact-finding determination that respondent father neglected and abused the subject child, placed the child in the custody and guardianship of the Commissioner of Social Services until completion of the next scheduled permanency hearing, unanimously affirmed, without costs.
The findings that the father neglected and abused his daughter were supported by a preponderance of the evidence (see Family Ct Act § 1012 [e], [fj; § 1046 [b] [i]). The medical evidence showed that the six-month old infant had sustained three leg fractures, a subdural hematoma and a cut to her mouth. The parents offered no explanation for the majority of the injuries. Petitioner demonstrated that the child’s pattern of serious and unexplained injuries would ordinarily not occur absent acts or omissions of the parents, and that the father was the child’s primary caretaker when the injuries occurred (see Matter of Philip M., 82 NY2d 238, 243-244 [1993]).
We have considered the father’s remaining contentions and find them unavailing. Concur — Tom, J.P., Andrias, Catterson, Moskowitz and Román, JJ.